Exhibit 10.19

 

LOGO [g195553g67j56.jpg]   

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Telephone: 781-250-0111

Telefax: 781-250-0115

 

    

March 21, 2011

Dan Witt

28 Oak Street, Apt. #1

Charlestown, MA 02129

Dear Dan,

As you are aware, on April 3, 2001 you were awarded 10,000 stock options at an
exercise price of $2.66. Pursuant to the details of that award and the Company’s
overall Stock Option Plan that has been approved by our shareholders, those
options expire 10 years from the date of grant, or April 3, 2011.

Effective, March 17, 2011 through the close of business on March 31, 2011, we
expect to be in an open window for insider trading of Repligen stock. The window
will then be closed until such time as the results of our fiscal year are
announced to the public. This date has yet to be established, but in any event
will be after the expiration of this stock option award.

While you are under no obligation to exercise these options prior to expiration,
and should consult with your own advisors regarding the tax and other
consequences of your transaction, we did want to make you aware of an
alternative method of exercise that is being made available.

You may exercise these options as you always have in the past, should you
desire, during the open trading window. This includes being able to do a same
day sale, cashless exercise, or straight exercise for cash.

Alternatively, you may elect to agree to surrender your options and receive
cash, in lieu of exercise. The amount paid to you will be the difference, on
March 30, 2011, between the then market value of the stock and your exercise
price of $2.66, times the number of shares you look to wish to surrender. By way
of example, if the market value on March 30, 2011 is $3.66, you can expect to
receive $1.00 per share ($3.66 - $2.66).

If you wish to avail yourself of this option, please execute the attached
instructions no later than March 24, 2011.

Should you have any questions, please do not hesitate to contact me.

Best regards,

Bill Kelly



--------------------------------------------------------------------------------

LOGO [g195553g67j56.jpg]   

Repligen Corporation

41 Seyon Street

Building #1, Suite 100

Waltham, MA 02453

Telephone: 781-250-0111

Telefax: 781-250-0115

 

    

SURRENDER OF STOCK OPTIONS FOR CASH IN LIEU OF EXERCISE

I, Dan Witt, hereby and irrevocably surrender 10,000 stock options, granted on
April 3, 2001 with an exercise price of $2.66. I agree to receive cash payment
from the Company equal to the difference between the market value of Repligen’s
stock on March 30, 2011 and the exercise price of $2.66. I recognize that if the
market value of the Company stock is below $2.66 on March 30, 2011, no cash
payment will be made by the Company.

/s/ Dan Witt

Signature

March 24, 2011

Date